significant index number 4980a dollar_figure department of the treasurs internal_revenue_service washington ec aug seite pra a2 os se noe a government entities civissign re dear this letter is in response to a ruling_request dated date which was submitted on your behalf by your authorized representative regarding the income_tax consequences of a transfer of excess_assets from a terminated defined_benefit_plan to a safe-harbor 401_k_plan under sec_4980 of the internal_revenue_code the code’ the following facts and representations have been submitted employer plan x plan y plan z the employer established plan x effective date and was most recently restated effective date a request for a favorable determination_letter was submitted on date on date plan x was amended to provide that future benefit accruals would cease for participants who were not at least age and had completed a minimum of years_of_service or were eligible for an early retirement window benefit as date and also to provide that no new participants would be eligible to enter plan x after date the employer intends to terminate pian x effective at some future date the employer and certain controlled_group members currently maintain two k plans plan y and plan z the employer represents that coincident with the termination of plan x the employer will maintain only one 401_k_plan which will be a safe-harbor 401_k_plan in accordance with the provisions of sec_401 of the code this will be accomplished by merging plan z into plan y and maintaining plan y as the ongoing-successor plan subsequent to the merger plan y will generally cover employees who are currently eligible to participate in plans y and z and employees of the employer who have accrued_benefits in plan x plan y will be amended to include an employer_matching_contribution provision subsequently referred to as amended plan y to which other requirements applicable to safe-harbor k plans will also apply including the applicable vesting requirements in addition amended plan y shall permit the employer to make additional discretionary matching or nonelective contributions which would be subject_to nondiscrimination testing the employer intends for amended plan y to constitute a qualified_replacement_plan under sec_4980 of the code upon termination of and with respect to plan x at least of the active participants in plan x who are current employees of the employer after the termination of plan x will be active participants in amended plan y amended plan y will include provisions that restrict the amount of contributions and allocations that may be made by or on behalf of highly compensated employees who participated in plan x any such restrictions shall be designed to prevent a violation of the nondiscrimination tests such as the actual_deferral_percentage_test described in sec_401 of the code and the actual_contribution_percentage_test described in sec_401 of the code if either is ever applicable and will only apply to highly compensated employees to the extent the tests apply to amended plan y the employer will terminate plan x and request a favorable determination_letter upon termination the employer will offer each participant of plan x the option to elect a lump sum or annuity_payment with such distributions to be available upon receipt of the favorable determination_letter any and all remaining excess_assets held under plan x shall be transferred to amended plan y after plan x has been terminated and all benefits have been paid to all beneficiaries of plan x this transfer of excess_assets shall be made after the merger of plan z into plan y and the amendment of plan y as described above and following a reasonable period of time allowing the employer to communicate the merger and amended provisions of amended plan y to eligible employees after the excess_assets have been transferred to amended plan y such assets will be placed in a suspense_account and allocated not less than ratably over a period of seven years with the seven-plan-year period beginning with the year of the transfer for example if possible within the constraints of sec_415 of the code one-seventh of the transferred assets will be allocated in the plan_year in which the transfer takes place the remaining transferred assets will be allocated no less rapidly than over the remaining six years earnings on transferred excess_assets will be spread over the allocation period the allocation of the suspense_account shall be made in accordance with the matching formula of amended plan y and such allocation shall satisfy all or a portion of the employer's matching_contribution liability of amended plan y under sec_401 of the code the employer may at its discretion direct the allocation of assets within the suspense_account that is greater than the minimum allocation required by sec_4980 of the code the employer also intends to pay some or all of the qualified_plan expenses from the suspense_account and that such payments may be applied to the minimum allocation amount required by sec_90 d c of the code the employer asks that this seven-plan-year period may be extended if allocations cannot otherwise be made due to limits imposed on individual participants under sec_415 of the code based on the foregoing facts and correspondence the following rulings have been requested whether excess_assets transferred from terminated plan x to amended plan y constitute a reversion resulting in any excise_tax or other tax_liability to the employer under sec_4980 of the code whether the excess_assets transferred from terminated plan x to amended plan y constitute taxable_income to the employer or any qualified_plan participants whether the excess_assets transferred from terminated plan x to amended plan y may be allocated in lieu of the employer's contribution to amended plan y that the taxpayer represents will constitute a qualified_replacement_plan including a matching_contribution under a sec_401 of the code whether amended plan y may limit amounts contributed or allocated by or for highly compensated employees including highly compensated employees who were participants in terminated plan x and if such individuals shall be considered active participants in amended plan y for purposes of the coverage requirement of sec_4980 of the code whether the excess_assets transferred from terminated plan x to amended plan y may be used to pay reasonable plan expenses for amended plan y whether the excess_assets transferred from terminated plan x to amended plan y will be treated as a contribution for deduction purposes under sec_404 of the code and whether such amounts will offset the maximum_deductible_amount otherwise available to the employer and whether the excess_assets transferred from terminated plan x to amended plan y will be treated as annual_additions under sec_415 of the code prior to such amounts being allocated to individual participant accounts established under amended plan y title of the employee retirement income security act erisa provides specific protections regarding employee benefit rights including fiduciary responsibility applicable to employee benefit plans sec_401 of the code provides that contributions or benefits under a plan may not discriminate in favor of highly compensated employees sec_401 of the code provides that a cash_or_deferred_arrangement shall be treated as meeting the requirements of sec_401 of the code satisfaction of the actual_deferral_percentage_test if k d of the code and either the matching_contribution requirement of sec_401 of the code or the nonelective_contribution requirement of sec_401 of the code it meets the notice requirements of section sec_401 of the code provides that the requirements of sec_401 of the code are met if under the plan the employer makes matching_contributions to all non highly compensated employees at a minimum rate sec_401 of the code provides that matching_contributions are considered as employer contributions on behalf of an employee sec_1_401_m_-1 of the income_tax regulations regulations provides that matching_contributions are a any employer_contribution including a contribution made at the employer's discretion to a defined_contribution_plan on account of an employee contribution to a plan maintained by the employer b any employer_contribution including a contribution made at the employer's discretion to a defined_contribution_plan on account of an elective_deferral and c any forfeiture allocated on the basis of employee contributions matching_contributions or elective_deferrals sec_1_401_m_-1 of the regulations provides in pertinent part that whether an employer_contribution is made on account of an employee contribution or an elective_deferral is determined on the basis of all the relevant facts and circumstances including the relationship between the employer_contribution and employee actions outside the plan sec_1_401_m_-1 of the regulations provides generally that employer contributions are not matching_contributions made on account of elective_deferrals if they are contributed before the cash or deferred election is made or before the employees’ performance of services with respect to which the elective_deferrals are made or when the cash that is subject_to the cash or deferred elections would be currently available if earlier in addition an employer_contribution is not a matching_contribution made on account of an employee contribution if it is contributed before the employee contribution sec_1_401_m_-1 of the regulations provides in pertinent part that the rule_of m -1 a iii a does not apply to a forfeiture that is allocated as a matching_contribution sec_4980 of the code provides for a percent excise_tax on the amount of any employer_reversion from a qualified_plan sec_4980 of the code generally defines employer_reversion as the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan sec_4980 of the code provides that the excise_tax under sec_4980 of the code is increased to percent with respect to any employer_reversion from a qualified_plan unless the employer establishes or maintains a qualified_replacement_plan or the plan provides pro_rata benefit increases described in sec_4980 of the code sec_4980 of the code provides that a qualified_replacement_plan means a qualified_plan established or maintained by the employer in connection with a qualified_plan termination which satisfies the requirements of sec_4980 sec_4980 and sec_4980 of the code sec_4980 of the code requires that at least percent of the active participants in the terminated plan who remain as employees of the employer after the termination be active participants in the replacement plan sec_4980 and sec_4980 ii of the code together provide that a direct transfer from the terminated plan to the replacement plan must be made before any employer_reversion and the amount of the transfer must equal the excess if any of percent of the maximum amount which the employer could receive as an employer_reversion without regard to this subsection over an amount equal to the present_value of the aggregate increases in the accrued_benefits under the terminated plan of any participants or beneficiaries pursuant to a plan amendment which is adopted during the 60-day period ending on the date of termination of the qualified_plan and takes effect immediately on the termination_date sec_4980 of the code provides that in the case of any amount transferred under sec_4980 of the code from a terminated plan to a qualified_replacement_plan such amount i shall not be includible in the gross_income of the employer il no deduction shall be allowable with respect to such transfer and ill such transfer shall not be treated as an employer_reversion for purposes of sec_4980 of the code sec_4980i of the code provides that the portion of the amount transferred to a defined contribution qualified_replacement_plan must either be allocated to the accounts of participants in the plan_year in which the transfer occurs or credited to a suspense_account and allocated from such account to participants’ accounts no less rapidly than ratably over the 7-plan-year period beginning with the year of the transfer sec_4980 of the code provides that if by reason of any limitation imposed under sec_415 of the code any amount allocated to the suspense_account may not be allocated to a participant before the close of the 7-year period such amount shall be allocated to the accounts of other participants and if any portion of such amount may not be allocated to other participants by reason of any such limitation shall be allocated to the participant as provided under sec_415 of the code sec_4980iii of the code provides that any income on any amount credited to a suspense_account under clause i i1 shall be allocated to participants’ accounts no less rapidly than ratably over the remainder of the period determined under such clause after application of clause ii sec_4980 of the code provides that if any amount credited to a suspense_account under clause i ii is not allocated as of the termination_date of the replacement plan such amount shall be allocated to the accounts of the participants as of such date except that any amount which may not be allocated by reason of any limitation under sec_415 shall be allocated to the accounts of other participants and il if any portion of such amount may not be allocated to other participants under subclause i by reason of such limitation such portion shall be treated as an employer_reversion to which this section applies sec_4980 of the code provides in part an amount may not be allocated to a participant under sec_4980 of the code if such allocation would result in a failure to meet any requirement under sec_401 or sec_415 of the code sec_4980 of the code provides in pertinent part that the allocation of any amount or income allocable thereto to any account under sec_4980 of the code shall be treated as an annual_addition for purposes of sec_415 of the code revrul_2003_85 r b provides that in accordance with sec_4980 of the code the direct transfer of an amount that is at least percent of the maximum amount which the employer could receive as an employer_reversion from a terminated plan which was transferred to a qualified_replacement_plan is not includible in the employer's gross_income in addition the service held that no deduction was allowable with respect to the amount transferred and the amount transferred was not treated as an employer_reversion further the service concluded that the amount that the employer received was subject_to the percent excise_tax under sec_4980 a of the code and was includible in income under sec_61 ruling_request sec_4980 of the code and revrul_2003_85 r b provides that the direct transfer from a terminated plan to a qualified_replacement_plan of an amount that is at least percent of the maximum amount which the employer could receive as an employer_reversion is not treated as an employer_reversion for purposes of sec_4980 of the code therefore if at least of the maximum amount which would otherwise revert to the employer after satisfaction of all benefit liabilities of a terminated defined_benefit_plan is transferred to a qualified_replacement_plan this amount would not be treated as a reversion under sec_4980 of the code accordingly a direct transfer from terminated plan x to amended plan y of an amount that is at least percent of the maximum amount which the employer could receive as an employer_reversion is not treated as an employer_reversion for purposes of sec_4980 of the code ruling_request sec_4980 of the code and revrul_2003_85 2003_32_irb_291 provide that the direct transfer of an amount that is at least percent of the maximum amount which the employer could receive as an employer_reversion from a terminated plan which was transferred to a qualified_replacement_plan does not constitute taxable_income to the employer accordingly the direct transfer from terminated plan x to amended plan y providing that plan y constitutes a qualified_replacement_plan within the meaning of sec_4980 of the code of an amount equal to at least percent of the maximum amount which the employer could receive as an employer_reversion does not constitute taxable_income to the employer as this is a transfer from one qualified_trust to another the transfer in and of itself will not result in taxable_income to participants of amended plan y ruling_request for allocation to participants’ you have represented that the amount to be transferred to amended plan y will be credited to a suspense_account in amended plan y accounts in amended plan y with the balance to be allocated at least ratably over a seven-plan-year period and such allocations are to be coordinated with the limitations of sec_415 of the code as they may apply to certain participants accordingly this transaction generally satisfies the allocation requirements of sec_4980 of the code sec_4980 of the code does not specify a method for allocating amounts from a suspense_account to participant accounts therefore the use of amounts transferred to amended plan y to make nonelective contributions satisfies the requirements of sec_4980 c of the code sec_1_401_m_-1 generally prohibits an employer from contributing employer matching_contributions before employees’ cash or deferred election is made or before the employees’ performance of services with respect to which the elective_deferrals are made or when the cash that is subject_to the cash or deferred elections would be currently available if earlier sec_1 m - a iii b provides that this rule does not apply to a forfeiture that is allocated as a matching_contribution accordingly surplus amounts contributed to a suspense_account of a qualified_replacement_plan cannot be used as matching_contributions on account of elective_deferrals to the extent that the amounts are contributed to the plan before the cash or deferred election is made or before the employees’ performance of services with respect to which the elective_deferrals are made it is important to note that sec_4980 of the code requires that the amount transferred to a defined contribution qualified_replacement_plan and earnings thereon must either be allocated to the accounts of participants in the plan_year in which the transfer occurs or credited to a suspense_account and allocated from such account to participants’ accounts no less rapidly than ratably over the seven-plan-year period beginning with the year of the transfer the allocations will be coordinated with the limitations under sec_415 of the code that may apply to certain participants the seven-plan-year period for allocation of the amount transferred to defined contribution qualified replacement and earnings thereon plan may not under any circumstances be extended if as a result of the application of the limitations under sec_415 of the code or for any other reason at the end of the seven-plan-year allocation period required under sec_4980 of the code or upon termination of amended plan y if earlier a portion of the transferred amount and earnings thereon remains such amount will be treated as a reversion to the company subject_to the applicable excise_taxes under sec_4980 of the code at that time therefore amounts transferred to amended plan y which are credited to a suspense_account in amended plan y and are allocated at least ratably over a seven-plan-year period subject_to the limitations of code sec_415 to the accounts of the participants in amended plan y including but not limited to former plan x participants at the time amounts are released from the suspense_account will generally satisfy the allocation requirements of sec_4980 of the code sec_4980 of the code does not specify a method for allocating amounts from a suspense_account to participant accounts therefore the use of amounts transferred to amended plan y to make nonelective contributions satisfies the requirements of sec_4980 of the code however in accordance with sec_1_401_m_-1 of the regulations the surplus amounts contributed to the suspense_account under amended plan y cannot be used as matching_contributions on account of elective_deferrals to the extent that the amounts are contributed to the plan before the cash or deferred election is made or before the employees' performance of services with respect to which the elective_deferrals are made also the amounts cannot be used as matching_contributions with respect to any employee contribution to the extent that the amounts are contributed to amended plan y before the employee contribution is made accordingly the amounts transferred to the suspense_account established in amended plan y may not in any case be allocated as matching_contributions allocation of transferred excess_assets and earnings thereon from the suspense_account of amended plan y must be done no less rapidly than ratably over the seven- plan-year period beginning with the year of the transfer subject_to the constraints of sec_401 or sec_415 of the code any amounts that have not been allocated within the seven-plan-year period for allocation under sec_4980 of the code or upon termination of amended plan y if earlier will be treated as a reversion to the company subject_to the applicable excise_taxes under code sec_4980 at that time ruling_request sec_4980 of the code provides that any such restrictions designed to prevent discrimination described in sec_401 of the code and the associated regulations in contributions or benefits in favor of highly compensated employees which are applied to participants of a qualified_replacement_plan who are highly compensated employees would not cause such participants to cease being active participants in a qualified_replacement_plan for purposes of the coverage requirement of sec_4980 of the code therefore if a qualified_replacement_plan so limits allocations from the suspense_account this will not cause the plan to fail the requirements of sec_401 of the code therefore any plan restrictions designed to prevent discrimination described in sec_401 of the code and the associated regulations in contributions or benefits in favor of highly compensated employees which are applied to participants of amended plan y who are highly compensated employees would not cause such participants to cease being active participants in amended plan y for purposes of the coverage requirement of sec_4980 of the code ruling_request the use of amounts transferred from terminated plan x to the suspense_account under amended plan y and earnings thereon to pay reasonable administrative expenses of plan y does not violate sec_4980 of the code however we do not express an opinion regarding whether such use is permitted under title of the employee retirement income security act ruling_request sec_4980 of the code and revrul_2003_85 2003_32_irb_291 provide that no deduction is allowable under sec_404 of the code with respect to the amount transferred from a terminated plan to a qualified_replacement_plan and such transfer will not offset the maximum_deductible_amount otherwise available to the employer accordingly no deduction is allowable to the employer under sec_404 of the code with respect to the amount transferred from terminated plan x to amended plan y and such transfer will not offset the maximum_deductible_amount otherwise available to the employer ruling_request sec_4980 of the code provides in part that the allocation of any amount or income allocable thereto from a suspense_account described in sec_4980 of the code to a participant shall be treated as an annual_addition for purposes of sec_415 of the code amounts released from the suspense_account of a qualified_replacement_plan attributable to the amount transferred from a terminated plan and income thereon will be treated as annual_additions under sec_415 of the code for the plan_year in which the amounts are allocated to the accounts of participants of the qualified_replacement_plan accordingly the allocation of any amount from the suspense_account of amended plan y attributable to the amount transferred from terminated plan x and income thereon will be treated as an annual_addition under sec_415 of the code for the plan_year in which the amount is allocated to the participant accounts of amended plan y these rulings are based on the assumptions that the plans x y z and amended plan y are qualified under sec_401 of the code that their related trusts are tax- exempt under sec_501 of the code at all times relevant to this ruling that the proposed amendment to plan y is adopted prior to the termination of plan x and that the amended plan y meets all of the requirements to constitute a qualified_replacement_plan within the meaning of d of the code please note that we have not been asked to rule on these issues and accordingly we have not this ruling letter is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions regarding this matter please contact’ sincerely yours sd ei fe david m ziegler manager employee_plans actuarial group
